Name: 2004/143/EC: Commission Decision of 13 February 2004 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Republic of Estonia in the pre-accession period
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe;  economic policy;  agricultural policy;  regions and regional policy
 Date Published: 2004-02-17

 Avis juridique important|32004D01432004/143/EC: Commission Decision of 13 February 2004 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Republic of Estonia in the pre-accession period Official Journal L 046 , 17/02/2004 P. 0040 - 0041Commission Decisionof 13 February 2004conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Republic of Estonia in the pre-accession period(2004/143/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1266/1999 of 21 June 1999 on coordinating aid to the applicant countries in the framework of the pre-accession strategy and amending Regulation (EEC) No 3906/89(1), and in particular Article 12(2) thereof,Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(2), and in particular Article 4(5) and (6) thereof,Whereas:(1) The special accession programme for agriculture and rural development for the Republic of Estonia (hereinafter Sapard) was approved by Commission Decision of 17 November 2000(3), and as last amended by Commission Decision of 19 December 2002 in accordance with Article 4(5) of Regulation (EC) No 1268/1999.(2) The government of the Republic of Estonia and the Commission, acting on behalf of the European Community, signed on 25 January 2001 the Multiannual Financing Agreement laying down the technical, legal and administrative framework for the execution of the Sapard programme, as last amended by the Annual Financing Agreement for 2003, signed on 9 December 2003 which finally entered into force on 11 December 2003.(3) A Sapard agency, within the Agricultural Registers and Information Board, has been appointed by the competent authority of the Republic of Estonia for the implementation of some of the measures defined in the Sapard. The Ministry of Finance, National Fund, has been appointed for the financial functions it is due to perform in the framework of the implementation of the Sapard.(4) On the basis of a case-by-case analysis of the national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance, as provided for in Article 12(2) of Regulation (EC) No 1266/1999, the Commission adopted Decision 2001/461/EC of 15 June 2001 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Republic of Estonia in the pre-accession period(4) with regard to certain measures provided for in the Sapard.(5) The Commission has since undertaken a further analysis under Article 12(2) of Regulation (EC) No 1266/1999 in respect of measure 6 "renovation and development of villages" (hereinafter measure 6) as provided for in the Sapard. The Commission considers that, also with regard to that measure, the Republic of Estonia complies with the provisions of Articles 4 to 6 and of the Annex to Commission Regulation (EC) No 2222/2000 of 7 June 2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(5) and with the minimum conditions set out in the Annex to Regulation (EC) No 1266/1999.(6) It is therefore appropriate to waive the ex ante approval requirement provided for in Article 12(1) of Regulation (EC) No 1266/1999 and to confer, with regard to measure 6, on the Agricultural Registers and Information Board, and on the National Fund in the Republic of Estonia, the management of aid on a decentralised basis.(7) However, since the verifications carried out by the Commission for measure 6 are based on a system that is not yet fully operational with regard to all relevant elements, it is appropriate to confer the management of the Sapard on the Agricultural Registers and Information Board, and on the National Fund, on a provisional basis, according to Article 3(2) of Regulation (EC) No 2222/2000.(8) Full conferral of management of the Sapard is only envisaged after further verifications have been carried out to ensure that the system operates satisfactorily and after any recommendations which the Commission may issue, with regard to the conferral of management of aid on the Agricultural Registers and Information Board and on the National Fund, have been implemented.(9) On 16 October 2003 the Estonian Authorities proposed the rules for eligibility of expenditure in accordance with Article 4(1) of section B of the Multiannual Financing Agreement. The Commission is called upon to take a decision in this respect,HAS DECIDED AS FOLLOWS:Article 1The requirement of ex ante approval by the Commission of project selection and contracting for measure 6 by the Republic of Estonia provided for in Article 12(1) of Regulation (EC) No 1266/1999 is hereby waived.Article 2Management of the Sapard is conferred on a provisional basis on:1. the Agricultural Registers and Information Board in its role as Sapard Agency of the Republic of Estonia, located at Narva mnt. 3, EE-51009 Tartu, for the implementation of measure 6 of the Sapard as defined in the Programme for Agricultural and Rural Development that was approved by the abovementioned Commission Decision; and2. the National Fund within the Ministry of Finance of the Republic of Estonia, located at 1, Suur-Ameerika, EE-15006 Tallinn, for the financial functions it is due to perform in the framework of the implementation of the Sapard for measure 6 for the Republic of Estonia.Article 3Without prejudice to any decision granting aid under the Sapard to individual beneficiaries, the rules for eligibility of expenditure concerning measure 6 as proposed by the Republic of Estonia in the operational manual sent to the Commission on 16 October 2003 and registered in the Commission under number AGR A/34972 shall apply.Done at Brussels, 13 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 68.(2) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 696/2003 (OJ L 99, 17.4.2003, p. 24).(3) C(2000) 3321 final.(4) OJ L 162, 19.6.2001, p. 19.(5) OJ L 253, 7.10.2000, p. 5. Regulation as last amended by Regulation (EC) No 188/2003 (OJ L 27, 1.2.2003, p. 14).